DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 2/10/2021.
Claims 1-20 are pending. Claims 1, 11, and 17 are independent.


Claim Objections
Claim 1 and 11 objected to because of the following informalities:  In regards to claim 1 on lines  2 and 4 “non-transistory” should be “non-transitory”.  
In regards to claim 11 on lines 3 and  7 “non-transistory” should be “non-transitory” Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norder et al. (US2019/0250803).

In regards to claim 1, Norder et al. substantially discloses an apparatus comprising: 
a processor configured to execute non-transitory machine readable instructions (Norder et al. para[0026]); 
a memory configured to store the non-transitory machine readable instructions (Norder et al. para[0026]); and 
a text output device (Norder et al. para[0014]), wherein execution of the non-transitory machine readable instructions by the processor causes the processor to: 
receive an input of text at a first rate (Norder et al. para[0024], receives input text at a first rate from the caption generator); 
store the input of text in the memory (Norder et al. para[0026], stores audio and caption information); 
detect a text output rate control signal (Norder et al. para[0038], receives signal to adjust a caption rate); and 
output a stream of text to the text output device at a second rate corresponding to the text output rate control signal, the output stream of text corresponding to the input text and the second rate being different from the first rate (Norder et al. para[0040], captions are displayed at selected rate).  

In regards to claim 2, Norder et al. substantially discloses the apparatus according to claim 1, further comprising a speech recognition device, the speech recognition device configured to detect a speech input signal and convert the speech input signal to the input of text (Norder et al. para[0024]).  
In regards to claim 3, Norder et al. substantially discloses the apparatus according to claim 1, wherein the text output device is one or more of a display device or an audio output device (Norder et al. [0014]).  

In regards to claim 4, Norder et al. substantially discloses the apparatus according to claim 1, wherein the processor is further configured to detect a text style output control signal, the text style output control signal configured to cause the processor to control the output of the stream of text to the text output device by one of: 
outputting the stream of text one letter at a time at the second rate (Norder et al. para[0036]); 
outputting the stream of text one word at a time at the second rate; or 
outputting the stream of text one line of text at a time at the second rate.  

In regards to claim 5, Norder et al. substantially discloses the apparatus according to claim 1, wherein the processor is further configured to detect a text style output control signal, the text style output control signal configured to cause the processor to control the output of the stream of text to the text output device by one of: 
aggregating the input text and outputting an entire line of text as the output stream of text; 
aggregating all characters of a single word of the input text and outputting the single word as the output stream of text; or 
outputting a constant stream of text characters from the input text as the output stream of text (Norder et al. para[0036]).  

In regards to claim 6, Norder et al. substantially discloses the apparatus according to claim 1, wherein the input text corresponds to spoken speech, and the processor is further configured to: 
detect a rate of speech output of the spoken speech (Norder et al. para[0024]); 
set a rate of the output of the stream of text to the text output device to correspond to the detected rate of the spoken speech (Norder et al. para[0024]); and 
output the stream of text to the text output device at the set rate (Norder et al. para[0025]).  

In regards to claim 10, Norder et al. substantially discloses the apparatus according to claim 1, wherein the first rate is a burst of text and the second rate is configured to control a rate of delivery of the output stream of text to the second window to enable a smooth presentation of text in a display window of the text output device (Norder et al. para[0035]-[0036]).  

In regards to claim 11, Norder et al. substantially discloses an apparatus for controlling an output of text received from a speech-to-text device comprising: 
a processor configured to execute non-transitory machine readable instructions (Norder et al. para[0026]); 
a memory configured to store text received from the speech-to-text device;   (Norder et al. para[0026]) 
a text output device (Norder et al. para[0014]); and
 a control device configured to control an output of text stored in the memory to the text output device (Norder et al. para[0038], controls caption display rate); 
wherein execution of the non-transitory machine readable instructions by the processor causes the processor to: 
detect a rate control signal from the control device, the rate control signal configured to control a rate at which text from the memory is output to the text output device (Norder et al. para[0038], receives signal to adjust a caption rate); 
detect a stream control signal from the control device (Norder et al. para[0040], captions are streamed to the display), the stream control signal configured to enable the processor to provide the text from the memory to the text output device: 
one letter of the text at a time at the rate corresponding to the rate control signal (Norder et al. para[0040], displays text one character at a time at selected rate); 
one word of the text at a time at the rate corresponding to the rate control signal; or 
one line of the text at a time at the rate corresponding to the rate control signal; and 
adjust the output of the text to the text output device based on the detected rate control signal and the detected stream control signal (Norder et al. para[0040], adjust display of text stream).  

In regards to claim 12, Norder et al. substantially discloses the apparatus according to claim 11, wherein the output device comprises a graphical user interface and the processor is configured to enable the graphical user interface to display the output of text in a window of the graphical user interface (Norder et al. para[0031]).  

In regards to claim 13, Norder et al. substantially discloses the apparatus according to claim 12, wherein the processor is further configured to detect a text style output control signal from the control device and control the output of the text by one of: 
aggregating the text stored in the memory and sending an entire line of text as the output of text; 
aggregating all characters of a single word of the input text and outputting the single word as the output of text; or 
outputting a constant stream of text characters from the input text as the output of text (Norder et al. para[0036]).  

In regards to claim 14, Norder et al. substantially discloses the apparatus according to claim 13, wherein the text output device is one or more of an audio output device or a display device (Norder et al. para[0014]).  

In regards to claim 15, Norder et al. substantially discloses the apparatus according to claim 13, wherein the processor is further configured to: 
detect a rate of spoken speech corresponding to the text received from the speech-to-text device (Norder et al. para[0024]); 
set a rate of the rate control signal to correspond to the detected rate (Norder et al. para[0024]); and 
output the text to the text output device at the set rate (Norder et al. para[0024]).  

In regards to claim 17, Norder et al. substantially discloses a method comprising a processor executing non-transitory machine-readable instructions, the execution of the non-transitory machine-readable instructions configured to cause the processor to: 
receive an input of text at a first rate from a speech-to-text device (Norder et al. para[0024], caption data generator receives human voice and generates caption text); 
store the input of text in a memory device  (Norder et al. para[0026], stores audio and caption information); 
detect a text output rate control signal (Norder et al. para[0038], receives signal to adjust a caption rate); and 
output a stream of text to a text output device at a second rate corresponding to the text output rate control signal, the output stream of text corresponding to the input text and the second rate being different from the first rate (Norder et al. para[0040], captions are displayed at selected rate).  

In regards to claim 18, Norder et al. substantially discloses the method according to claim 17, wherein execution of the non-transitory machine readable instructions by the processor is further configured to cause the processor to detect a rate control signal from a control device, and control a rate at which text from the memory is output to the text output device (Norder et al. para[0036]). 

In regards to claim 19, Norder et al. substantially discloses the method according to claim 18, wherein execution of the non-transitory machine readable instructions by the processor is further configured to cause the processor to: 
output the stream of text one letter at a time at the rate corresponding to the rate control signal (Norder et al. para[0036]); 
output the stream of text one word at a time at the rate corresponding to the rate control signal; or 
output the stream of text one line of text at a time at the rate corresponding to the rate control signal.  

In regards to claim 20, Norder et al. substantially discloses the method according to claim 19, wherein execution of the non-transitory machine readable instructions by the processor is further configured to cause the processor to: 
detect a rate of spoken speech that forms an input to the speech-to text device (Norder et al. para[0024]);
set a rate of the output of the stream of text to the text output device to correspond to the detected rate of the spoken speech (Norder et al. para[0024]); and 
output the stream of text to the text output device at the set rate (Norder et al. para[0025]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norder et al. in view of Coeytaux (US2021/0074298).

In regards to claim 7, Norder et al. substantially discloses the apparatus according to claim 1, wherein the text output device comprises a graphical user interface (Norder et al. para[0023]).
Norder et al. does not explicitly disclose the graphical user interface including a first window for displaying the input text and a second window for displaying the output stream of text.
However Coeytaux substantially discloses the graphical user interface including a first window for displaying the input text and a second window for displaying the output stream of text (Coeytaux fig. 6B para[0059], displays an input text in left window, and output stream in right window)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the caption rate control of Norder et al. with the video conferencing of Coeytaux in order to in order to show both sides of a video conference (Coeytaux para[0059]).

In regards to claim 8, Norder et al. as modified by Coeytaux substantially discloses the apparatus according to claim 7, wherein the processor is configured to cause the second window of the graphical user interface to display the output stream of text as a smooth rolling presentation of text (Norder et al. para[0036]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norder et al. in view of Coeytaux and Lange et al. (US2001/0025241).

In regards to claim 9, Norder et al. as modified by Coeytaux substantially discloses the apparatus according to claim 8, wherein the graphical user interface further comprises a tool bar, the tool bar configured to provide controls for configuring the output stream of text, the controls including: 
a speed control device configured to provide the second rate at which the text output is presented in the second window (Norder et al. fig. 5B para[0034]); 
a streaming style control device configured to enable the processor to present the stream of text in the second window:
one letter at a time at the second rate (Norder et al. para[0034]); 
one word at a time at the second rate; or 
one line of text at a time at the second rate; and 
wherein the processor is further configured to detect an input from one or more of the controls and adjust the output of the stream of text to the second window of the graphical user interface based on the detected input (Norder et al. para[0036]).
Norder et al. does not explicitly disclose a clear text control configured to enable the processor to clear text from one or more of the first window and second window; and 
a flush text control configured to enable the processor to cause any text remaining in the memory to be outputted for display in the second window.
However Lange et al. substantially discloses a clear text control configured to enable the processor to clear text from one or more of the first window and second window (Lange et al. para[0031]); and 
a flush text control configured to enable the processor to cause any text remaining in the memory to be outputted for display in the second window (Lange et al. para[0031]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the caption rate control of Norder et al. with the video conferencing of Coeytaux and the captioning system of Lange et al. in order to correct errors in the transcription (Lange et al. para[0031]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norder et al. in view of Lange et al. (US2001/0025241).

In regards to claim 16, Norder et al. substantially discloses the apparatus according to claim 11. Norder et al. does not explicitly disclose wherein the processor is further configured to: 
detect a clear text control signal from the control device, the clear text control signal configured to enable the processor to clear text presented on a display of the text output device; and 
detect a flush text control signal, the flush text control signal configured to enable the processor to cause text remaining in the memory to be outputted to the text output device.  
However Lange et al. substantially discloses wherein the processor is further configured to: 
detect a clear text control signal from the control device, the clear text control signal configured to enable the processor to clear text presented on a display of the text output device (Lange et al. para[0031]); and 
detect a flush text control signal, the flush text control signal configured to enable the processor to cause text remaining in the memory to be outputted to the text output device (Lange et al. para[0031]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the caption rate control of Norder et al. with the captioning system of Lange et al. in order to correct errors in the transcription (Lange et al. para[0031]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cronin et al. (US2015/0271442) teaches synchronizing captions with audio content.
Kim et al. (US2014/0019905) teaches displaying different windows for input text and output text.
Miyamoto et al. (US2005/0203750) teaches controlling timing of display of caption lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178